Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6, and 14-15 are withdrawn from further consideration. Applicant made the election of Group 1, directed to the embodiment in figures 1-5, without traverse, in the response dated 09/29/2021 is acknowledged. 

Claim 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (20070295570).  Campbell teaches a suitcase assembly comprising a housing having a rear wall 110 and a perimeter wall 112/110/113/116 being attached to and extending forwardly of said rear wall, said perimeter wall  having a front edge defining an opening into said housing, a cover  520 being attached to said edges via the zipper and can be pivotal at the sides or the bottom edges via the removable zipper 522 with respect to said perimeter wall, said cover being positioned in a closed condition covering said opening or in an open condition exposing said opening, said perimeter wall having an access aperture  at 530 extending therethrough to access an interior of said housing, a panel 530 being mounted on said perimeter wall and closing or opening said access aperture. 
a garment bar 312 having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface, i.e., the garment can be folded and place on top of the garment bar 320.

Regarding claim 7, note that the second compartment accessible only through said opening, i.e, by opening the cover one can access the second compartment via the opening at 210.  The claim does not impart any structure over the device in Campbell.

Claims 1, 2, 4, 5, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elam (9277796) in view of Liang (20130175130) or Samuel (9462874).   Elam teaches a case comprising a housing having a rear wall 44 and a perimeter wall being attached to and extending forwardly of said rear wall, said perimeter wall  having a front edge defining an opening into said housing, a cover 48, an access aperture extending therethrough to access an interior of said housing, a panel 46 being mounted on said perimeter wall and closing or opening said access aperture, a garment bar (being the handle 68) having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface. Note that the table can be removed from the handle via the open clips 70, and the handle can be used by itself for transporting the bag.  The bar being mounted on a carriage   Elam also teaches the wheels and a handle. With respect to the limitation that the garment bar being configured to support a sport coat in the housing, note that when the table is removed, the support, being the handle 68, is cable of support a sport coat as claimed since a sport coat comes in numerous sizes including kids.  Furthermore, it is flexible and can wrapped, tie or be in contact with the handle in numerous manners.  Furthermore, the intended use limitation does not impart any structure over the handle structure 68+56 in Elam.  

Regarding claims 2 and 16, it would have been obvious to one of ordinary skill in the art to provide the aperture extending from said first side wall to said second side wall to provide the desired size of the access aperture and/or to take the contents from the compartment easily.
Regarding claims 4-5, note the handle in Elam has a cylindrical cross section which has infinite edge and curved surface.

Claims 1, 2, 4, 5, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elam rejection, as set forth above, and further in view of Nagata (20070068758).   In the alternative, Nagata teaches a handle that can be used for supporting a garment:
the handle bar of the luggage cart can be used as a hanger for hanging clothes. (with emphasis)
it would have been obvious to one of ordinary skill in the art to provide the handle of Nagata in Elam to enable one to hang garment while prevent wrinkle.
	Regarding claims 4-5, note the forward and rear edge formed by the curved surface of the oval shape in fig. 2b.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hellman (2639793) in view of Platte, III (2005121275).  Hellman teaches a suitcase assembly comprising a housing having a rear wall (8) and a perimeter wall 10/16/12/14 being attached to and extending forwardly of said rear wall, said perimeter wall  having a front edge defining an opening into said housing, a cover 30 being attached to said front edge (at 32) being pivotal with respect to said perimeter wall, said cover being positioned in a closed condition covering said opening or in an open condition exposing said opening, said perimeter wall having an access aperture (formed by 10/12) extending therethrough to access an interior of said housing, a panel 16 being mounted on said perimeter wall and closing or opening said access aperture; 
a garment bar 76 having a first end, a second end, and an upper surface extending between said first and second ends, wherein a garment may be draped over said garment bar such that the garment rests on said upper surface.
Hellman meets all claimed limitations except for the wheels.  Platte teaches that it is known in the art to provide wheel and handle.  It would have been obvious to one of ordinary skill in the art to provide wheels and handle to enable one to wheel the suitcase of Hellman easily.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Regarding the use to support a garment within the housing.  As set forth above, note that this is an intended use.  The intended use limitation does not impart any structure over the handle structure. The handle of Elam, is cable of support a sport coat as claimed since a sport coat .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733